Citation Nr: 1815156	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-42 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has since relocated, and his case is being handled through the RO in Detroit, Michigan.

In July 2013, the Board remanded the claim for service connection for a psychiatric disability, to include PTSD, to the RO for the development of additional evidence.  

In a May 2016 decision, the Board denied service connection for a psychiatric disability, to include PTSD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Partial Remand (JMPR) with the Court.  In November 2016, the JMPR was granted and the Court vacated the Board decision regarding the issue of service connection for an acquired psychiatric disorder, to include PTSD (the remaining issues addressed in the May 2016 decision were not appealed).  The matter was remanded to the Board for action consistent with the terms of the JMPR.

In February 2017 and August 2017, the issue was remanded by the Board for additional development pursuant to the JMPR.  This claim is now before the Board for further appellate action.


FINDING OF FACT

The probative medical evidence weighs against a finding that the Veteran has a diagnosis of an acquired psychiatric disability, to include PTSD, that is related to service or a service connected disability.  . 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claim.


The Veteran contends that he has PTSD or other psychiatric disability that began during service or is attributable to events during service.  In a July 2009 statement, the Veteran indicated he had a psychiatric disorder due to the following in-service stressful incidents:  1) While on a Navy ship, he was assaulted by a group of fellow crewmen and thought he was going to be thrown overboard.  The Veteran has explained that they believed he was a narc, and at times the Veteran has stated that he was acting as an undercover drug informant.  2) While the Veteran was on leave prior to being discharged, his mother died in a car accident and he had to identify her body, which he described as being "cut in half" in the accident.  In addition, post-service in 1979, the Veteran had a railroad workplace accident that resulted in his left leg being amputated above the knee.  Also post-service, the Veteran stated that his grandson committed suicide in front of him with a shotgun in August 2007.

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in- service.  38 C.F.R. § 3.303 (2016).  

PTSD claims have specific service connection requirements.  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records show that on entrance examination in January 1970, there was no notation of any psychiatric disorder.  In May 1972, he had three days of inpatient treatment to address drug abuse.  A treating physician found that he was not drug dependent.  In August 1972, the Veteran was examined for separation from service.  He checked "no" for any history of frequent trouble sleeping, depression, excessive worry, memory loss, or nervous trouble of any sort.  The examiner checked "normal" for the Veteran's psychiatric condition.  In sum, there are no records for any psychiatric treatment or complaints while in service.

Post-service, the claim file contains records of VA and private medical treatment of the Veteran in the 1970s, soon after his separation from service.  Those records are silent for psychiatric symptoms or complaints.  In 1979, he was in a railroad workplace accident and sustained severe injuries that ultimately resulted in above the knee amputation of his left leg. 

A June 2001 VA treatment record notes that the Veteran reported he had had crying spells since he started taking Interferon to treat Hepatitis C.  In December 2001, he expressed feelings of anxiety, and a clinician prescribed the antidepressant medication Serzone.  Over the next few years, VA treatment records note a history or diagnosis of anxiety, for example in December 2003, May 2004, and August 2004.  Notes from 2004 to 2005 reflect treatment with Bupropion/Wellbutrin, with treatment notes in August 2004 saying Bupropion was prescribed at that time because the Veteran wanted to quit smoking.  In a January 2007 VA mental health consultation, the clinician provided a diagnosis of major depression, single episode, severe without psychosis.  

VA mental health treatment records reflect the Veteran's report that his grandson committed suicide by gunshot in front of him in August 2007.  In November 2007, the Veteran submitted a claim for service connection for PTSD.  In December 2007, a clinician listed diagnoses of depression, bereavement, and alcohol abuse. The Veteran continued in VA mental health treatment in 2008.    

In April 2008, the Veteran had a consultation with a private substance abuse disorder treatment practice.  The private clinician found that the Veteran was experiencing PTSD as a result of witnessing his grandson's suicide.  The records do not link this PTSD diagnosis to any other cause.  The private clinician also found grief issues, alcohol dependence, and depression.  This is the only diagnosis of PTSD in the Veteran's entire record.

VA treatment records from July 2011 to August 2016 note the Veteran's history of anxiety and depression.

In December 2013, the Veteran was afforded a VA examination for PTSD and a VA examination for other mental disorders, on the same day. The examiner found that the Veteran did not currently have a diagnosis of PTSD under the DSM-5 criteria.  He diagnosed the Veteran with adjustment disorder with depressed mood, related to his struggles with various medical concerns compounded by continued grief over his grandson's suicide.  The examiner noted that the Veteran had no other currently diagnosed mental disorders.  The VA examiner opined that the diagnosed adjustment disorder with depressed mood, the examiner found that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service stressor.  Instead, the VA examiner linked the Veteran's current mental disability to other, non-service related factors, noting that the Veteran's grandson had committed suicide, that the Veteran reported declining health that challenged his historical identity of being physically active, and that the Veteran's continuing grief and reported declining health contributed to his current depressed mood as he continued to deal with reported stressors.  The examiner noted again that the Veteran did not participate in mental health treatment pre-military or while in service, participated briefly in mental health treatment following his grandson's suicide, and currently did not participate in mental health treatment.  The December 2013 examiner concluded that the Veteran's current mental health symptoms were not connected to service events.

In March 2017, the Veteran was afforded another VA examination for PTSD.  The VA examiner performed an in-person examination and reviewed the claim file and other records.  After performing a very thorough review and detailed discussion of the pertinent evidence in the claims file , the March 2017 VA examiner concluded that the Veteran did not have a current diagnosis of PTSD and the Veteran did not meet the requirements for any psychiatric diagnosis.  

However, as noted in the Board's August 2017 remand, the record reflects that since November 2006, the Veteran has been diagnosed with major depression, single episode, severe without psychosis; depression with bereavement, and adjustment disorder with depression.  A current disability being present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication.   Therefore, the claim was remanded for an addendum opinion.  

In September 2017, an addendum opinion was prepared by the March 2017 VA examiner.  The September 2017 VA medical opinion was prepared without a new in-person examination, but with review of the records.  

Starting with the potential in-service stressor of the Veteran having to identify his mother's body after her car accident, the September 2017 VA examiner found that the Veteran is not diagnosed with PTSD from that event, noting that the Veteran has not reported any sustained subsequent symptoms etiological of the event, such as intrusions, avoidance, or impairment of social or occupational functioning.  In addition, the examiner found it is less likely as not (less than 50/50 percent probability) that the Veteran has any other psychiatric disorder as a result of, or causally related to, identifying his mother's body.  

The September 2017 examiner then addressed each of the three possible mental diagnoses that had been rendered for the Veteran from November 2006 to the present, finding that none of these three diagnoses was service related.  First, for a diagnosis of major depression, single episode, severe without psychosis (February 2007), the examiner noted the diagnosis was post-service, and, after examining the factors for this diagnosis, found that stressors etiological of this diagnosis were considered less likely as not caused by or as a result of any service connection.  Second, for a diagnosis of depression with bereavement (December 2007) (after grandson's death), the examiner noted the diagnosis was post-service, and, after examining the factors for this diagnosis (e.g., Veteran said seeing grandson's death had stirred up memories), the examiner stated that having memories of previous events is a natural occurrence and memories themselves do not constitute a diagnosis, noting that the records did not evidence any social or occupational impairment due to memories.  The September 2017 VA examiner found that the records for this depression with bereavement diagnosis evidenced stressors etiological of the current situation at that time (i.e., rather than etiological of service events).  Third, for a diagnosis of adjustment disorder with depressed mood (December 2013 VA examination), the September 2017 examiner noted the diagnosis was post-service, and stated that the December 2013 VA examiner had explained his rationale in full, when that prior examiner found that the condition was related to struggles with various medical concerns compounded by the Veteran's continued grief over his grandson's suicide (i.e., rather than related to service events).

Next, the September 2017 examiner stated that he did not find that the Veteran's service-connected disabilities (left knee arthropathy, tinnitus, and hearing loss) had caused or aggravated any of his psychiatric disorders.  The September 2017 examiner also reiterated that, in the March 2017 VA examination he himself had performed, he had found the Veteran had no current mental health diagnosis at all.

Finally, on the question of whether the Veteran met the criteria for any additional psychiatric disorders from November 2006 to the present under DSM-IV (as opposed to DSM-V), the September 2017 examiner found that it was less likely as not (less than 50/50 percent probability) that the Veteran met the criteria for any additional psychiatric disorders under the DSM-IV criteria, and that there was no additional diagnosis.

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.   

In this case, the probative evidence of record, that is the VA examiners opinions provided in March and September 2017 does not support a grant of service connection for any currently diagnosed psychiatric disorder. The Board finds that the VA examiner's opinions constitutes probative evidence on the diagnosis and medical nexus question, based on a thorough review of the appellant's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444   (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The VA examiner has provided a thorough discussion of the rationale for the opinions expressed, as provided in detail above, but opined that the Veteran's variously diagnosed psychiatric disorders are not related to service, and in fact, related the diagnoses to non service related stressors. The Board finds that the examiners opinions are supported by rationales that were apparently provided after the VA examiner clearly considered all procurable and assembled data.  Significantly, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that the appellant himself has opined that he suffers from an acquired psychiatric disorder which is attributable to his military service. The Board has considered those lay assertions. While a lay person, the appellant is certainly competent to offer evidence about his current and past psychiatric symptoms, which fall within the realm of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994). Significantly, however, the appellant has not demonstrated that he has the requisite clinical expertise to opine as to medical diagnosis and etiology. Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In this regard, the Board notes that sometimes laypersons are competent to identify a condition, i. e., when simple, such as a broken leg, and sometimes not, e.g., a form of cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  A psychiatric disorder is not necessarily accompanied by observable symptoms, and for that reasons alone is more akin to cancer than a broken leg. See Tyrues v. Shinseki, 26 Vet. App. 31 (2012).  Thus, the appellant's statements, standing alone, are insufficient to address a medically complex question as is presented in this case. 
Moreover, the VA examiner has specific medical training, experience, and expertise that the Veteran is not shown to have; therefore, that opinion is afforded significant probative weight. 

In summary, the Board finds that the weight of the competent and credible evidence establishes that an acquired psychiatric disorder, to include PTSD, did not manifest in service and that a current psychiatric disorder first manifested many years after service separation and is not medically related to injury or other incident of active service or a service connected disability. In the absence of any actual objective opinion linking an acquired psychiatric disorder, to include PTSD, to his period of military service or a service connected disability, the appellant has failed to meet this crucial element of a service connection claim.  Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied. As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102  (2012); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).








ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


